Title: [April 1789]
From: Washington, George
To: 




[16 April 1789] About ten o’clock I bade adieu to Mount Vernon, to private life, and to domestic felicity; and with a mind oppressed with more anxious and painful sensations than I have words to express, set out for New York in company with Mr. Thompson, and colonel Humphries, with the best dispositions to render service to my country in obedience to its call, but with less hope of answering its expectations.


   
   Although GW evidently kept a diary for at least part of the spring and summer of 1789, the diaries for this period have disappeared. Only two entries for these months are presently available, both in printed form. The entry for 16 April 1789 is taken from MARSHALL [3]John Marshall. The Life of George Washington, Commander in Chief of the American Forces, during the War which established the Independence of His Country, and First President of the United States. 5 vols. 1804–7. Reprint. 2 vols. Philadelphia, 1850., 5:154; it also appears in SPARKSJared Sparks, ed. The Writings of George Washington; Being His Correspondence, Addresses, Messages, and Other Papers, Official and Private, Selected and Published from the Original Manuscripts. 12 vols. Boston, 1833–37., 10:461. The entry for 23 April is from IRVINGWashington Irving. Life of George Washington. 5 vols. New York, 1857–59., 4:505–6.



   
   On 4 Feb. presidential electors of those states which had ratified the Constitution

   
were scheduled to meet in specified cities to vote for the president and vice-president. The announcement of the results of the election was to be made by the new federal Congress, which was to convene in New York on 4 Mar. On the appointed day Congress failed to achieve a quorum and it was not until 6 April that the electoral votes were counted (DE PAUWLinda Grant De Pauw et al., eds. Documentary History of the First Federal Congress of the United States of America, March 4, 1789-March 3, 1791. 20 vols. to date. Baltimore, 1972–., 1:6–11). Throughout the month, however, reports reaching GW from various sources made it clear that his election was virtually a certainty, and he reluctantly began preparations to leave Mount Vernon, feeling, as he informed Henry Knox, not unlike “a culprit who is going to the place of his execution, so

unwilling am I, in the evening of a life nearly consumed in public cares, to quit a peaceful abode for an Ocean of difficulties” (1 April 1789, DLC:GW). On 14 April Charles Thomson, secretary of Congress, arrived at Mount Vernon, bringing GW the awaited confirmation of his election. Thomson had “left New York on Tuesday, the 7th of the present month; and though much impeded by tempestuous weather, bad roads, and the many large rivers I had to cross, yet, by unremitted diligence I reached Mount Vernon, the seat of his excellency General Washington, on Tuesday, the 14th, about 12 o’clock. I found his excellency at home; and after communicating to him the object of my mission and the substance of my instructions, I took an opportunity, on the day of my arrival, to address him as follows:



   
   “‘Sir, the President of the Senate, chosen for the special occasion, having opened and counted the votes of the electors in the presence of the Senate and the House of Representatives, I was honored with the commands of the Senate to wait upon your excellency with the information of your being elected to the office of President of the United States of America. . . .



   
   “To this his excellency was pleased to make the following reply:



   
   “‘Sir, I have been long accustomed to entertain so great a respect for the opinion of my fellow-citizens, that the knowledge of their unanimous suffrages having been given in my favor, scarcely leaves me the alternative for an option. Whatever may have been my private feelings and sentiments, I believe I cannot give a greater evidence of my sensibility for the honor they have done me, than by accepting the appointment. . . .


   
   
   “Upon considering how long time some of the gentlemen of both Houses of Congress have been at New York, how anxiously desirous they must be to proceed to business, and how deeply the public mind appears to be impressed with the necessity of doing it immediately, I cannot find myself at liberty to delay my journey. I shall therefore be in readiness to set out the day after to-morrow, and shall be happy in the pleasure of your company’” (ASP, Miscellaneous,Walter Lowrie et al., eds. American State Papers. Documents, Legislative and Executive, of the Congress of the United States. 38 vols. Washington, D.C., Gales and Seaton, 1832–61. 1:5–6).



   
   For the ceremonies attending GW’s journey north and his reception in New York City, see FREEMANDouglas Southall Freeman. George Washington: A Biography. 7 vols. New York, 1948–57., 6:167–84; BAKER [2]William Spohn Baker. Washington after the Revolution: MDCCLXXXIV - MDCCXCIX. Philadelphia, 1898., 121–29; BOWENClarence Winthrop Bowen. The History of the Centennial Celebration of the Inauguration of George Washington as First President of the United States. New York, 1892., 19–36.



 


[23 April 1789] The display of boats which attended and joined us on this occasion, some with vocal and some with instrumental music on board; the decorations of the ships, the roar of cannon, and the loud acclamations of the people which rent the skies, as I passed along the wharves, filled my mind with sensations as painful (considering the reverse of this scene, which may be the case after all my labors to do good) as they are pleasing.


   
   Today’s diary entry is a fragmentary account of GW’s reception in New York City. The New York Daily Advertiser, 24 April 1789, was more explicit. “Yesterday arrived the illustrious George Washington, President of the United States, amidst the joyful acclamations of every party and every description of citizens. . . . The President was received at Elizabeth-Town, by a deputation of three Senators, five Representatives of the Congress of the United States, and three officers of the State and Corporation; with whom he embarked in the barge, built . . . and rowed by thirteen pilots of this harbour, dressed in white uniform; Thomas Randall, Esq. acting as cockswain.



   
   
   “No language can paint the beautiful display made on his excellency’s approach to the city. The shores were crouded with a vast concourse of citizens, waiting with exulting anxiety his arrival. His Catholic Majesty’s sloop of war the Galviston, (Mr. Dohrman’s) ship North-Carolina, and the other vessels in port, were dressed and decorated in the most superb manner. His excellency’s barge was accompanied by the barge of the Hon. Gen. Knox, and a great number of vessels and boats from Jersey and New-York, in his train. As he passed the Galviston, he received a salute of thirteen guns, and was welcomed by an equal number from the battery. . . .



   
   “On his excellencys arrival at the stairs, prepared and ornamented, at Murray’s wharf, for his landing; he was received and congratulated by his excellency, the Governor of this State, and the officers of the State and Corporation, and [a] . . . procession was formed . . . followed by an amazing concorse of citizens.



   
   “The procession advanced through Queen street to the house fitted up for the reception of his Excellency, where it terminated, after which, he was conducted without form to the house of Governor Clinton, with whom his Excellency dined. In the evening the houses of the citizens were brilliantly illuminated.”



